PER CURIAM.
Appellant, James D. Blanks, seeks to withdraw his plea, alleging that he was promised *1258that his Florida sentence would run concurrently with a sentence imposed in Louisiana and that he would be able to serve his Florida sentence in Louisiana. Nothing in his plea agreement or plea colloquy indicates that he was promised by the State or the trial court that he would be able to serve his Florida sentence in Louisiana. Absent any evidence that Louisiana will not give appellant credit for time served in Florida, we are unable to find that the plea agreement has been violated.
Appellant also raises an ineffective assistance of counsel claim on the same grounds. However, the same failure to demonstrate that Louisiana will not give him credit falls short of the prejudice requirement of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Accordingly, we AFFIRM the order denying appellant’s motion for postconviction relief.
JOANOS, KAHN and DAVIS, JJ., concur.